PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of claim and the respondent’s Answer.
Claimant’s vehicle sustained damage to two tires when claimant was driving the vehicle over a railroad crossing owned and maintained by the respondent State agency. The railroad ties at the crossing were not properly maintained, and an exposed spike at the crossing punctured the tires on claimant’s vehicle. Respondent admits the facts of the claim and that the amount claimed is fair and reasonable.
*4Accordingly, the Court makes an award to claimant in the amount of $113.37 for the damage to his vehicle.
Award of $113.37.